148 F.3d 214
Gregory GAYLE, Plaintiff-Appellant,v.Hans G. WALKER, Superintendent, et al., Defendants-Appellees.
No. 97-2710.
United States Court of Appeals,Second Circuit.
July 21, 1998.

1
Before:  MINER and CABRANES, Circuit Judges, and CHATIGNY,* District Judge.


2
An appeal having been brought by appellant pro se, and the Court having found that a transcript is necessary for the appeal, it is hereby ORDERED that said appeal is DISMISSED WITHOUT PREJUDICE to reinstatement provided that appellant, within 30 days of the date of this order, provides this Court with:  (1) the trial transcript;  (2) proof that he has ordered the trial transcript;  or (3) proof that he has moved in the district court for a free trial transcript.  See Fed.R.App.P. 10(b).  Upon timely filing of a transcript in the record on appeal, the appeal will be reinstated.



*
 Of the United States District Court for the District of Connecticut, sitting by designation